DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Alegre (US 7,621,401).
Regarding Claim 1, Alegre discloses a household tissue paper storing container (fig.7) comprising: a container body (2) that is configured to store household tissue paper therein and has an outlet through which the household thin paper sheet is taken out (fig.7); an open/close lid (3) that is pivotably provided to the container body and is configured to close the outlet (fig.7); a latch (7) that latches the open/close lid in a closed state and that, in response to being unlocked, opens the open/close lid (fig.7); and a biasing portion (C6:L10-20) that biases the open/close lid in an opening 
Regarding Claim 2, Alegre discloses wherein the button moving portion (14) is a film-shaped portion formed of a material provided on an upper surface of the container body (fig.7). Although Alegre does not explicitly disclose wherein the button moving portion (14) is a film-shaped portion formed of an elastic material, it would be inherent for element 14 to have at least some flexibility/elasticity given that it moves back and forth in a resilient manner.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alegre (US 7,621,401) in view of Powling (US 2015/0272405).
Regarding Claim 6, Alegre discloses the outlet portion (fig.7) is continuous with the button moving portion (14); the outlet is formed in an outlet portion on the upper surface of the container body (fig.7).
Alegre does not disclose the outlet is formed in an outlet portion that is a flexible portion formed of an elastic material.
Powling discloses the outlet (6) is formed in an outlet portion (6,7) that is a flexible portion formed of an elastic material. Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Alegre with the outlet is formed in an outlet portion that is a flexible portion formed of an elastic material in order to provide the outlet with durability such that the outlet is not greatly affected when wipes are continuously dispensed.
Allowable Subject Matter
Claims 3-5,7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651